t c memo united_states tax_court duane b and linda l erwin et al petitioners v commissioner of internal revenue respondent docket nos filed date stuart spielman and james a kutten for respondent memorandum opinion dawson judge these related cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of the following cases are related and considered herewith duane b erwin docket no and linda l erwin docket no a related case involving angela d erwin docket no was previously dismissed for lack of jurisdiction sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge each of these cases is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule petitioners resided in independence missouri at the time their petitions were filed in these cases respondent's notices of deficiency by notices dated date respondent determined deficiencies in petitioners' federal income taxes for the taxable years and as well as a penalty and additions to tax as follows docket no duane b and linda l erwin penalty year deficiency sec_6662 dollar_figure dollar_figure docket no duane b erwin additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure docket no linda l erwin additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure the deficiency in income_tax for is based on respondent's determination that petitioners failed to report the following items of income item_of_income amount wages hallmark cards inc dollar_figure interest united consumers credit_union ira distribution united consumer c u big_number big_number total the deficiency in income_tax includes the 10-percent additional tax imposed by sec_72 for premature distributions from qualified_retirement_plans the penalty under sec_6662 is based on respondent's determination that the underpayment_of_tax for is due to negligence or intentional disregard of rules or regulations insofar as petitioner duane b erwin is concerned the deficiency in income_tax for is based on respondent's determination that petitioner failed to report on a timely-filed income_tax return for that year wages from hallmark cards inc and income from self-employment as reconstructed by respondent the deficiency in income_tax includes the self- employment_tax the addition_to_tax under sec_6651 is based on respondent's determination that petitioner failed to file a timely income_tax return for finally the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay the requisite estimated income_tax for insofar as petitioner linda l erwin is concerned the deficiency in income_tax for is based on respondent's determination that petitioner failed to report income from self- employment as reconstructed by respondent on a timely filed income_tax return for that year the deficiency in income_tax includes the self-employment_tax the addition_to_tax under sec_6651 is based on respondent's determination that petitioner failed to file a timely income_tax return for finally the addition_to_tax under sec_6654 is based on respondent's determination that petitioner failed to pay estimated income_tax for petitioners' petition at docket no petitioners filed a petition for redetermination on date in their petition petitioners admit that citizens and resident aliens of the united_states are taxed on all their net the petition filed at docket no by petitioner duane b erwin and the petition filed at docket no by petitioner linda l erwin are virtually identical to the petition filed by petitioners at docket no similarly the history of docket nos and subsequent to the filing of the petitions parallels exactly the history of docket no accordingly we shall limit our discussion in this opinion to the petition filed at docket no it should be understood however that what we say in respect of that docket applies equally to the other two dockets income regardless of its source nevertheless petitioners allege that they are not subject_to the federal_income_tax because they are without the jurisdiction of the united_states in this regard petitioners allege that they are neither united_states citizens nor resident aliens because they are state citizens of missouri not state of missouri petitioners also allege that they are not nonresident_aliens engaged_in_a_trade_or_business_within_the_united_states and that they are not nonresident_aliens who have elected to be treated as resident aliens petitioners attached a number of documents to their petition one such document is an affidavit in support of petition this document states in part that duane b erwin and linda l erwin the workmanship of god are naturally in a state of perfect freedom to order their actions and dispose_of their possessions and persons as they think fit within the bounds of the law of nature that is the law of reason and common equity without asking leave or depending upon the will of any other man that duane b erwin and linda l erwin are state citizens of missouri and have continually abode in jackson county missouri that missouri is a free and independent state united by and under the constitution of the united_states that u s c i r c and imposes no tax on the person of the state citizen within the jurisdiction of missouri a free and independent state petitioners also attached to their petition a series of documents identified as exodus documents which petitioners apparently filed with the local recorder's office in missouri and which include inter alia an abjuration of citizenship a declaration of citizenship and affidavit of pledge the abjuration of citizenship states as follows i duane b erwin linda l erwin a natural freeborn native in jackson county missouri having obtained tender mercy from god our saviour who will have all men to be saved and to come unto the knowledge of the truth for there is one god and one mediator between god and men the man christ jesus who gave himself a ransom for all to be testified in due time and i thank jesus christ son of the living god that he hath delivered me from this present evil world now having been delivered from the power of darkness and translated into the kingdom of god's dear son being of full age possessed of a sound mind and not acting under fraud duress or undue influence do solemnly swear and affirm the following that of my own free will i voluntarily intentionally and willingly abjure disavow and relinquish the citizenship of the united_states and renounce and abandon with solemnity allegiance to the united_states that the united_states is a foreign_country a private corporation i am not a member of the aforesaid foreign_corporation the united_states i am not a u s citizen and i do not elect to be a resident-alien of the united_states district of columbia its territories or possessions i freely and wholly choose to renounce and quit the united_states forever and never to return under its jurisdiction that all vows oaths anathemas obligations pledges of all names which i have vowed sworn devoted or bound myself to from birth until thi sec_3rd day of march i repent of them all they shall all be deemed forgiven abjured absolved annulled void and made of no effect and shall not stand the vows shall not be reckoned vows the obligations shall not be obligatory nor the oaths considered as oaths all signatures of the property known as duane b erwin linda l erwin that appear on all united_states federal forms contracts codicils or documents of any description are repudiated and forever cast into forgetfulness the declaration of citizenship the second of the several exodus documents states in part as follows blessed be the god and father of our lord jesus christ who according to his abundant mercy hath begotten us again unto a lively hope by the resurrection of jesus christ from the dead to an inheritance incorruptible undefiled which does not fade reserved for the saints of the most high who are kept by the power of god through faith unto salvation ready to be revealed in the last time that i duane b erwin linda l erwin a follower of god natural born citizen free person born in green county missouri of my own freewill do knowingly willingly intentionally and voluntarily vow and devote upon solemn pledge that i am a citizen of missouri and any claim to the contrary is based on fraud and is null and void and shall not stand nunc_pro_tunc the affidavit of pledge is a pledge of allegiance to the missouri republic and pledges to defend and protect this my country missouri its sovereignty and constitution from both foreign and domestic enemies respondent's rule motion and subsequent developments as indicated on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted shortly thereafter on date the court issued an order calendaring respondent's motion for hearing and also directing petitioners to file a proper amended petition in accordance with the requirements of rule in particular the court directed petitioners to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based petitioners did not file an amended petition and did not otherwise respond to the court's order respondent's motion to dismiss was called for hearing in washington d c on date and again on date counsel for respondent appeared at both hearings and presented argument and evidence in support of the pending motion petitioners did not appear at either hearing nor did they file any written_statement of their position under rule c discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim that would entitle him or her to relief conley v gibson petitioners were reminded of the applicability of rule c in the court's order dated date calendaring respondent's motion for hearing u s 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b 78_tc_646 ndollar_figure 73_tc_736 the petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the passages from the petition and the attachments thereto that we have quoted above see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioners with an opportunity to assign error and allege specific facts concerning their liability for the taxable_year in issue unfortunately petitioners failed to properly respond to the court's order rather petitioner elected to continue to proceed with time-worn tax_protester rhetoric see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_496 we see no need to painstakingly address petitioners' basic argument the short answer to it is that petitioners are not exempt from federal_income_tax or from the imposition of appropriate penalties and additions to tax see abrams v commissioner supra pincite moreover as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir because the petition fails to state a claim upon which relief can be granted we will grant respondent's motion to dismiss for failure to state a claim see 747_f2d_478 8th cir see also nieman v commissioner tcmemo_1993_533 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir we turn now on our own motion to the award of a penalty against petitioners under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioners were not interested in disputing the merits of either the deficiency in income_tax or the penalty determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioners regard this case as a vehicle to protest the tax laws of this country and espouse their own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners' position as set forth in the petition consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioners' position is frivolous and groundless we are also convinced that petitioners instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and in our decision in docket no require each petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite to reflect the foregoing orders of dismissal and decisions will be entered in each case
